                     1                                                                         JS-6
                     2

                     3

                     4

                     5

                     6

                     7

                     8                              UNITED STATES DISTRICT COURT
                     9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                    10
                         NELSON AVELAR,                                     Case No. 2:17-cv-04693 PJW
                    11
                                                 Plaintiff,                 JUDGMENT
                    12
                                           v.
                    13

                    14   BMW OF NORTH AMERICA, LLC, a                       Judge: Hon. Patrick J. Walsh
                         Delaware Limited Liability Company;
                    15   FINCHEY CORPORATION OF                             Action Filed:   August 10, 2018
                    16   CALIFORNIA, a California
                         Corporation dba PACIFIC BMW, and
                    17   DOES 1 through 10,
                    18
                                                 Defendants.
                    19

                    20

                    21            Plaintiff Nelson Avelar (“Plaintiff”) has accepted a Federal Rule of Civil
                    22   Procedure 68 Offer of Judgment from Defendant BMW of North America, LLC
                    23   (“Defendant” or “BMW NA”). (Dkt. 113). The Court hereby ORDERS that:
                    24                 1. Judgment is entered in favor of Plaintiff and against Defendant.
                    25                 2. BMW NA will pay Plaintiff the sum of eighty three thousand seven
                    26                     hundred eighty-two dollars and twenty cents ($83,782.20).
                    27                 3. Plaintiff will file a Request for Dismissal of the entire action, with
                    28                     prejudice, within 5 business days after receiving all payments from
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                       1                        [PROPOSED] JUDGMENT
   LOS ANGELES
                         DB2/ 37812629.1
                     1                     BMW NA due Plaintiff and Plaintiff’s counsel and those payments
                     2                     clearing the normal banking cycle.
                     3                 4. In exchange for the aforementioned payment listed in paragraph two
                     4                     by BMW NA, Plaintiff shall transfer title, possession, and control of
                     5                     the 2011 BMW 328i, VIN WBAPH5G50BNM75401 that is the
                     6                     subject of this action to BMW NA.
                     7                 5. The Court will retain jurisdiction to enforce this Offer of Judgment
                     8                     under FRCP 41(a).
                     9                 6. The only remaining issue to be resolved is an award of attorney fees
                    10                     and costs. Plaintiff shall be entitled to recover reasonable attorney fees
                    11                     and costs in an amount to be agreed upon, or at Plaintiff’s election, in
                    12                     the amount to be determined by the Court to have been reasonably
                    13                     incurred pursuant to Civil Code Section 1794(d). For purposes of any
                    14                     such motion, BMW NA will agree that Plaintiff is the prevailing party.
                    15

                    16

                    17
                         Dated: November 20, 2019
                                                                     Hon. Patrick J. Walsh
                    18                                               United States District Court, Central District
                    19                                               of California – Western Division

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                       2         [PROPOSED] JUDGMENT
                         DB2/ 37812629.1
